DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one ratchet tooth and a ratchet pawl as recited in claims 21 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the releasable connection" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the outward extension" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 4, 5, 7-10, 12, 23, 24, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (US 5,685,686).
Burns discloses an actuator mechanism for an equipment rack, the equipment rack having a rack assembly, a pivotal mechanism in the rack assembly, and an extension assembly removably attachable to the rack assembly, the actuator mechanism comprising: a connector body (26) movably attached to the rack assembly for actuating the pivotal mechanism in the rack assembly (col. 9 lines 1-19); an extension actuator (28) movably attached to the extension assembly (col. 6 lines 42-46); a linkage (80) attached to the extension actuator (28), a linkage catch (90) attached to the linkage (80) at a proximal end thereof (see Fig 3), wherein the connector body (26) further comprises an extension catch receptacle (84) for receiving the linkage catch (90).
Re claim 2, the extension catch receptacle (84) comprises a catch detent (86, 88) for receiving the linkage catch (90).
Re claim 4, the connector body (26) further comprises a channel (unnumbered channel between plats 80, 80, see Fig 5) for guiding the linkage catch (90) into the catch detent (86, 88).
Re claim 5, a biasing mechanism (102) that applies a biasing force to the linkage (80) to hold the linkage catch (90) in the catch detent (86, 88).
Re claim 7, the linkage catch (90) comprises a pin transversely attached to a proximal end of the linkage (80).
Re claim 8, the connector body (26) is pivotally attached to the rack assembly (see Fig 3).
Re claim 9, the connector body (26) translates linearly on the rack assembly (see Fig 3).
Re claim 10, the connector body (26) is pivotally connected to the distal end of a linkage arm (100) that actuates the pivotal mechanism of the rack assembly (col. 9 lines 1-19).
Re claim 12, the guiding channel (unnumbered channel between 80, 80, see Fig 5) is defined by two substantially parallel catch plates (unnumbered parallel sides of 18, see Fig 5).
Re claim 23, a handle (100) extending outwardly from the connector body (26).
Re claim 24, the outward extension of the handle (100) provides a mechanical advantage that reduces the force required to actuate the pivotal mechanism in the rack assembly (see Fig 3).
Re claim 27, Burns discloses an actuator mechanism for an equipment rack, the equipment rack having a rack assembly and a pivotal mechanism in the rack assembly, the actuator mechanism comprising: a connector body (26) pivotally attached to the rack assembly at a point of pivotal attachment separated from the pivotal mechanism of the rack assembly (see Fig 2), the connector body (26) for actuating the pivotal mechanism in the rack assembly (col. 9 lines 1-19); a handle (100) extending outwardly from the connector body (26); wherein a user actuates the pivotal mechanism in the rack assembly by applying a force to the handle (100).
Re claim 28, the outwardly extending handle (100) provides a mechanical advantage reducing the force applied by the user to actuate the pivotal mechanism (see Fig 2).
Re claim 29, the connector body (26) is attached substantially at the distal end of the rack assembly (see Fig 2).

				Allowable Subject Matter
Claims 3, 6, 11, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-20, 25 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5685469 		actuator
US 6401999 		latch mechanism
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656